Ed. F. McFaddin, Justice, dissenting. My dissent relates to a matter of trial procedure: I think the case should be affirmed in its entirety because there is evidence in the record to support the result reached by the Trial Court, and the judgment was on general issues instead of special findings. At the conclusion of the evidence, each side requested an instructed verdict, and the Court told the Jury: ‘ ‘ Gentlemen of the Jury: Simultaneous motions were made in this case by the attorneys for the plaintiff and the defendant for an instructed verdict in this case on the same grounds, and the Court is taking that as an agreement by both parties that the case is taken from the Jury and decided by the Court; and you are dismissed from this case and the Court will enter judgment.” Thereupon the Court entered judgment against appellant for $3,123.33 and interest; and from that judgment there is this appeal. The rule in Arkansas is well settled that where each party requests a preemptory instruction' and requests no other instructions, then both parties thereby, in effect, agree that the issue shall be decided by the Court; and the Court’s finding then has the same effect as a verdict of a Jury. See Dunnington v. Frick, 60 Ark. 250, 30 S. W. 212; and the scores of cases on this well-known rule of practice collected and cited in West’s Arkansas Digest, “Trial,” § 177. Thus, I think the action of the Trial Court in discharging the Jury and deciding the case should be affirmed, because there is evidence from which the Court or Jury could have reached a verdict for the plaintiff. There were no requests for special findings, and the Court’s finding has the force and effect of a general Jury verdict. See Nathan v. Sloan, 34 Ark. 524. In Springfield Fire & Marine Ins. Co. v. Hamby, 65 Ark. 14, 45 S. W. 472, we held that where a case is tried before a Judge without a Jury, special findings of fact are not a necessary part of the judgment entry, and that a judgment may be supported by a general finding though it refers to special findings not set out in the judgment entry. In Buell v. Williams, 127 Ark. 58, 191 S. W. 940, we held that where a case is tried before the Circuit Judge sitting as a Jury, it was the duty of the appellant to request a special finding of fact if he wanted it. In the case at bar, there was no request by any one for a special finding, and the only language in the record that is seized upon by appellant, and used' by the majority for reversal, is a remark that the Court made to the lawyers just before excusing the Jury. Here is the remark: “The Court is treating the simultaneous motions as an agreement on the part of counsel, for the Court to take the case from the Jury and decide it himself. “Accordingly, the Court is treating it as a waiver of the Jury and is deciding the case himself and entering judgment for the plaintiff in the amount sued for on the basis that the testimony as to the bookkeeping system and the carrying of one account with several sheets is uncontradicted, and the testimony with reference to the account stated is uncontradicted and, therefore, the Court is of the opinion that the Statute of Limitations would not apply.” I insist that this remark made to the attorneys is not such a special finding as would justify this Court to reverse a general finding. Therefore, I think the case should be affirmed, because there is sufficient evidence in the record to support the judgment, which is a general judgment in favor of the plaintiff.